DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 29 December 2022. Claims 1-18 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[3]	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
[i]	Claim 1 is directed to a method and recites “...a Self-assessment Consolidation module to: consolidate one or more preconfigured data points of a sample of `n` agents...” and “...a Self-assessment Divergence Determinant (SDD) module, said operating of the SDD comprising...”. In each instance the recitation of the respective module serves to introduce a series of actions, functions, or steps performed by the configuration or operation of the respective module. Accordingly, the steps recited are reasonably understood to be a description of functions that can be carried out based on the configuration and/or operation of the module(s). While the claimed steps/functions clarify functions performable by the recited module, the functions/steps are not positively recited as being executed as part of the inventive method. Specifically, a method or process consists of a defined series of steps. As presented, the functions attributable to the recited “...a Self-assessment Consolidation module...” and the “...a Self-assessment Divergence Determinant (SDD) module...” provide a description of programming associated with the module, but are not clearly identified as steps performed in the inventive method. Accordingly, because it is not clear as to which of the recited steps are performed, the claim is indefinite.    

Dependent claims 2-9 inherit and fail to remedy the deficiencies of their parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


For purposes of further examination, Examiner assumes the functions listed as attributable to the “...a Self-assessment Consolidation module...” and the “...a Self-assessment Divergence Determinant (SDD) module...” are actively performed steps in the recited method. However, Examiner’s interpretation is not clear from the claim as presented and appropriate correction is required. 

[ii]	Regarding claim 10, the limitations “...a Self-assessment Consolidation module to: consolidate one or more preconfigured data points of a sample of `n` agents...” and “...a Self-assessment Divergence Determinant (SDD) module, said operating of the SDD comprising...” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

With respect to the recited “...Self-assessment Consolidation module...” and “...a Self-assessment Divergence Determinant (SDD) module...” while presenting the nonce term “module” to identify a component of the claimed computerized system, the Specification does not appear to define a particular structure and algorithm or process for executing the recited functions. Accordingly, while requiring treatment under 35 U.S.C. 112, sixth paragraph on the basis/use of the nonce term “module”, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Further, each of these limitations is preceded by a recitation of “...a processor, said processor is configured to operate, for each interaction between an agent and a customer...”. While the structure of the claim appears to indicate that the recited “modules” may constitute executable code operated by the recited processor, this is not clear as the claim is presently structured. As presented, the recitation of “processor” constitutes a recitation of a structure capable of performing the recited function. However, the limitations also include a generic placeholder or nonce term in the form of “module”. The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function. Examiner notes that amendment to indicate that the claimed modules are executable code that is executed by the recited process would serve to clarify that the claim is not to be treated under 35 U.S.C. 112(f). However, as presented, while requiring treatment under 35 U.S.C. 112, sixth paragraph on the basis/use of the nonce term “unit”, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Independent claim 1 is directed to a method but steps of the method are represented as steps attributable to a recited “...Self-assessment Consolidation module...” and “...a Self-assessment Divergence Determinant (SDD) module...”. While in the context of a method claim, this recitation presents components designated as “modules” configured and/or operable to perform a recited function (See analysis under 35 U.S.C. 112(b) above). As indicated above with respect to claim 10, the Specification does not appear to define a particular structure and algorithm or process for executing the recited functions. Accordingly, while requiring treatment under 35 U.S.C. 112, sixth paragraph on the basis/use of the nonce term “module”, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 
Dependent claims 2-9 and 11-18 inherit and fail to remedy the deficiencies of their parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Claims 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-18 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:


Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 10 are directed to a method and a system, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 10 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of gauging and agent’s self-assessment effectiveness based on data self-assessment data of agents conducting interactions with customers, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed monitor and collect data provided by agents related to the provision of self-assessments concerning interactions between the agents and customers, which is an ineligible concept of Organizing Human Activity, namely: commercial interactions (e.g., marketing or sales activities and business relations); managing personal behavior or relationships or interactions between people (e.g., following rules or instructions).
 
Further limitations are directed to ineligible processes/functions encompass ineligible Mathematical Concepts and/or functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes: “…retrieving the consolidated one or more preconfigured data points of the sample of `n` agents, from the database of self-assessment data…”, “…retrieving one or more preconfigured data points of the interaction between the agent and the customer from the...self-assessment data …”, and “…accumulating the divergence indicator of the one or more data points to yield an SDD for the interaction; and sending the SDD to one or more systems, as an agent's self-assessment effectiveness gauge…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of gauging and agent’s self-assessment effectiveness based on data self-assessment data of agents conducting interactions with customer, which is an ineligible concept of Organizing Human Activity, namely: commercial interactions (e.g., marketing or sales activities and business relations); managing personal behavior or relationships or interactions between people (e.g., following rules or instructions), as set forth in the 2019 PEG. 


Further, under the revised guidance, Mathematical Concepts and/or functions which are performable by human Mental Processing including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…for each data point of the one or more retrieved preconfigured data points: calculating a confidence interval, wherein said confidence interval is having an upper-bound and a lower-bound…”, “…retrieving one or more preconfigured data points of the interaction between the agent and the customer from the database of self-assessment data; for each data point of the retrieved one or more preconfigured data points of the interaction between the agent and the customer: retrieving the calculated confidence interval for each preconfigured data point from the database of self-assessment data…”, “…setting a divergence indicator as zero, when the data point is within the confidence interval…”, “…setting the divergence indicator as a subtraction of the data point from the calculated lower-bound, when the data point is lower than the lower-bound of the confidence interval…”, “...and setting the divergence indicator as a subtraction of the calculated upper-bound from the data point, when the data point is greater than the upper-bound of the confidence interval...” and “…accumulating the divergence indicator of the one or more data points to yield an SDD for the interaction…”. 

Respectfully, absent further clarification of the processing steps executed by the recited processor and modules, one of ordinary skill in the art would readily understand that calculating a confidence interval, identifying data points which are within or outside of the confidence interval, and performing subtraction operations to adjust/score the recognized deviation of a datapoint from a range set by the interval are mathematical processes and/or processes are practicable/performable by a human using pen and paper and or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “...a Self-assessment Consolidation module...”, “...a Self-assessment Divergence Determinant (SDD) module...”, and the indication that the method occurs “...in a computerized system comprising a processor, a database of self-assessment data; and a memory to store the database, said processor is configured to operate, for each interaction between an agent and a customer...” as designated in the preamble. With respect to these potential additional elements, the claimed “database” is identified as storing data points and calculated confidence intervals. The claimed “a Self-assessment Consolidation module” is identified as being utilizes to calculate a confidence interval for each data point. The “a Self-assessment Divergence Determinant (SDD) module” is identified as retrieving the confidence interval from the database, setting the divergence indicator and performing specified subtraction operations based on the observed relationship between the data point and the interval. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., data is stored and retrieved, a confidence interval is calculated and mathematical operations are performed responsive to observed relationships between data points and the confidence interval etc.) as associated with a respective “module” or “database”. Beyond the general statement that the functions utilize the recited modules and that the method occurs in a computerized system, the limitations provide no further clarification with respect to the functions performed by the “modules” and “computer system” in producing the claimed result. A recitation of “in a computer system” or “by a module”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., calculating a confidence interval, identifying data points which are within or outside of the confidence interval, and performing subtraction operations to adjust/score the recognized deviation of a datapoint from a range set by the interval), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of gauging and agent’s self-assessment effectiveness based on data self-assessment data of agents conducting interactions with customers using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving data from memory. The claimed gauging and agent’s self-assessment effectiveness based on data self-assessment data of agents conducting interactions with customers benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2022/0207457, Examiner notes paragraphs [0037] and [0050] and Figure 1. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   
While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures consist of “...a Self-assessment Consolidation module...”, “...a Self-assessment Divergence Determinant (SDD) module...”, and the indication that the method occurs “...in a computerized system comprising a processor, a database of self-assessment data; and a memory to store the database, said processor is configured to operate, for each interaction between an agent and a customer...” as designated in the preamble. With respect to these potential additional elements, the claimed “database” is identified as storing data points and calculated confidence intervals. The claimed “a Self-assessment Consolidation module” is identified as being utilizes to calculate a confidence interval for each data point. The “a Self-assessment Divergence Determinant (SDD) module” is identified as retrieving the confidence interval from the database, setting the divergence indicator and performing specified subtraction operations based on the observed relationship between the data point and the interval.
While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., sending the SDD); (2) storing and retrieving information and data from a generic computer memory (e.g., data points and confidence interval); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., calculating a confidence interval, identifying data points which are within or outside of the confidence interval, and performing subtraction operations to adjust/score the recognized deviation of a datapoint from a range set by the interval). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of gauging and agent’s self-assessment effectiveness based on data self-assessment data of agents conducting interactions with customers. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., gauging and agent’s self-assessment effectiveness based on data self-assessment data of agents conducting interactions with customers, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of gauging and agent’s self-assessment effectiveness based on data self-assessment data of agents conducting interactions with customers benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 10, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-9 and 11-18, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Allowable Subject Matter

[5]	Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action (See analysis and interpretation under 35 U.S.C. 112(b) above).

Subject Matter Overcoming Art of Record

[6]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1 and 10. The prior art of record fails to define a method and system including a “...processor is configured to operate, for each interaction between an agent and a customer: a Self-assessment Consolidation module to: consolidate one or more preconfigured data points...retrieve the consolidated one or more preconfigured data points of the sample of `n` agents...for each data point of the one or more preconfigured data points: calculate a confidence interval...wherein said confidence interval is having an upper-bound and a lower-bound...for each data point of the one or more preconfigured data points...retrieve the calculated confidence interval for each preconfigured data point from the database of self-assessment data; set a divergence indicator as zero, when the data point is within the confidence interval; set the divergence indicator as a subtraction of the data point from the calculated lower-bound, when the data point is lower than the lower-bound of the confidence interval; and set the divergence indicator as a subtraction of the calculated upper-bound from the data point, when the data point is greater than the upper-bound of the confidence interval; accumulate the divergence indicator of the one or more data points to yield an SDD for the interaction; and send the SDD to one or more systems, as an agent's self-assessment effectiveness gauge...”.
	
The most closely applicable prior art of record is presented herein as ‘cited not applied’ as Ragnet et al. (United States Patent Application Publication No. 2016/0105559). Ragnet et al. provides system and method which analyzes self-reported data from customer service agents and actual customer satisfaction data to correlate the self-reported data and agent perception with the actual customer satisfaction level. The system and method includes an interface through which an agent enters self-reported data during an interaction with a customer. The self-reported data is analyzed with respect to a customer satisfaction assessment and an accuracy/correctness of the agents self-reported data is determined.

While Ragnet et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while the self-reported data of Ragnet is, broadly, a form of self-assessment data point, the instant invention determines a confidence interval for each self-assessment data point across a plurality of service agents and interactions. In contrast to the self-reported data and comparisons of Ragnet et al., the instant invention determines for a given interaction a relative deviation of each data point from the aggregate or mean score across the plurality of agents. The inventive system a method further scores each data points and accumulates the component scores to provide an interaction-specific Self-assessment Divergence Determinant (SDD) for the interaction. The measured deviation from a mean or norm of a group of agents across multiple interactions is functionally and patentably distinct from the evaluation of self-reported data in comparison to a customer satisfaction score or assessment of Ragnet et al. 

Accordingly, Ragnet et al. fail to disclose or otherwise render obvious at least “...processor is configured to operate, for each interaction between an agent and a customer: a Self-assessment Consolidation module to: consolidate one or more preconfigured data points...retrieve the consolidated one or more preconfigured data points of the sample of `n` agents...for each data point of the one or more preconfigured data points: calculate a confidence interval...wherein said confidence interval is having an upper-bound and a lower-bound...for each data point of the one or more preconfigured data points...retrieve the calculated confidence interval for each preconfigured data point from the database of self-assessment data; set a divergence indicator as zero, when the data point is within the confidence interval; set the divergence indicator as a subtraction of the data point from the calculated lower-bound, when the data point is lower than the lower-bound of the confidence interval; and set the divergence indicator as a subtraction of the calculated upper-bound from the data point, when the data point is greater than the upper-bound of the confidence interval; accumulate the divergence indicator of the one or more data points to yield an SDD for the interaction; and send the SDD to one or more systems, as an agent's self-assessment effectiveness gauge...”, as required by claims 1 and 10.


Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Krucek et al., SYSTEMS AND METHODS FOR PREDICTING AND HANDLING SLACK PERIODS, United States Patent Application Publication No. 2021/0201246, paragraphs [0017]-[0019][0037]-[0037]: Relevant Teachings: Krucek et al. discloses a system and method which provides for self-evaluation assessments for customer service agents. The system/method monitors a schedule of the agent and predicts or anticipates slack periods in the schedule to administer self-assessment evaluations. 

McGann et al., OPTIMIZED ROUTING OF ITNERACTIONS TO CONTACT CENTER AGENTS BASED ON MACHINE LEARNING, United States Patent Application Publication No. 2017/0111509, paragraphs [0145]-[0150]: Relevant Teachings: McGann et al. discloses a system and method which for scoring/ranking agents for the purpose of routing call and matching agents to customers. The system/method further utilizes self-assessments but does not appear to assess the accuracy or correctness of the self-assessing agent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683